Per Curiam.
The record in this case shows that the overruling of the motion for a new trial, the judgment upon which error is assigned in the bill of exceptions, is dated October 24, 1932, and the certificate of the trial judge to the bill of exceptions is dated November 15, 1932, which is more than twenty days from the date of the judgment of which complaint is made. The bill of exceptions recites that 'it was presented to the trial judge on October 15, 1932, which was before the final judgment of which complaint is made, and therefore an impossible date. Since it does not affirmatively appear that the bill of exceptions was presented to the trial judge within the time provided by law, the writ of error must be dismissed. Jones v. State, 146 Ga. 8 (90 S. E. 280); Tuggle v. State, 30 Ga. App. 670 (118 S. E. 778).

Writ of error dismissed.


Broyles, G. J., and MacIntyre, J., concur. Hooper, J., dissents.